Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (Figures 7A-7C) from Species Set 1 and Species X (Figures 9A-9B) from Species Set 2 in the reply filed on September 14, 2022 is acknowledged.  The traversal is on the ground(s) that Species Set 2 is directed to Species C of Species Set 1 which has not been elected.  This is found persuasive but election is still made in Species Set 2 because of the potential for a shift in the claimed and examined species.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 15, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology “substantially deforming” in claims 2 and 15 is a relative terminology which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“Substantially” is a broad term. See In re Nehrenberg, 126 USPQ 383 (CCPA 1960) and see MPEP 2173.05(b) which is incorporated herein by reference.  The specification fails to provide some standard for measuring that degree.  Therefore, one of ordinary skill would not know what degree of deforming would fall within the claim scope and what would not.  The controlling case law appears to be that of In re Mattison, 184 USPQ 383 (CCPA 1960).  It states:

“We are not persuaded by the board's reasoning that one skilled in the art would not be able to determine the scope of the claimed invention in terms of a specified percentage value. General guidelines are disclosed for a proper choice of the substituent Ep together with a representative number of examples.” (emphasis added here)

  The Board of Appeals was reversed because there were general guidelines as to what constituted a substantial increase.  This is not the situation here where there are no guidelines in the specification, and the prior art does not give one a clear picture as to what constitutes “substantially deforming” and what does not.  This is a critical and defining limitation of the claim and it must be clear as to what falls within its scope.
	Regarding claims 7-8 and 20-21, the language “the therapeutic agent includes at least one of an anti-inflammatory drug and a bioactive agent” is improper alternative language; see MPEP § 2117 and § 2173.05(h).  In particular, the listing set forth is not a closed group consisting of alternative members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss et al (WO 2014/144937 A2; hereafter referred to as MS) in view of Robaina et al (US 2010/0023115; hereafter referred to as Rob).  Mapping from claim 1, MS meets the claim language where:
The “prosthetic heart valve device” as claimed is the prosthetic heart valve device (2100) of MS; see Figure 86B and paragraph 428;
 The “anchoring member” as claimed is the anchoring member (110) of MS;
 The “annular fixation frame” as claimed is the frame (2109);
 The “upstream portion” as claimed is described at least in paragraphs 423 and 425;
The  “downstream portion” as claimed is described as least in paragraph 423; 
The “tubular valve support having a first portion coupled to the downstream portion of the fixation frame and a second portion spaced radially inward from the upstream portion of the fixation frame” as claimed is portion (1400) and brim (2120); 
The “valve assembly coupled to the valve support and having at least one leaflet movable from a closed position in which blood flow is blocked through the valve support and an open position in which blood flow is allowed through the valve support in a downstream direction” as claimed are the leaflets (130);  
The “extension member coupled to the fixation frame and extending radially outward therefrom” as claimed is the extension member (2110) (see paragraph 428), and
The “plurality of wires” as claimed are the wires (2132).

However, MS fails to disclose “at least a portion of the wires include an inner core surrounded by an outer material, and wherein (a) the inner core is a first material, (b) the outer material is a second material different than the first material and has a thickness, (c) the wires include a plurality of recesses extending through at least a portion of the thickness of the outer material, and (d) a therapeutic agent in the recesses for delivery to the anatomy when the prosthetic heart valve device is positioned at a native annulus” as claimed.  Rob, from the same art of endeavor, teaches that it was known to the art to provide wires with inner cores surrounded by outer material where the inner core is a first material as struts (18) (see Figures 1-9) where the coating (30) as the outer material is made of a durable material (see paragraph 50-51), where the recesses as claimed are the wells (20) of Rob, and the therapeutic agent as claimed is the therapeutic agent (32) of Rob.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary person of the art to provide MS with elements (a) to (d) as taught by Rob “to provide  therapeutic agents directly at the site of stent deployment” as taught by Rob in paragraph 9.
Regarding claim 2, the deformation as claimed is shown at least in Figures 88A-88B of MS.
Regarding claim 3, the sealing member as claimed is the brim (2120) that served as a sealing member.
Regarding claim 4, the wires of MS are integral with the upstream portion by there attachment to the brim that is attached to the upstream portion.
Regarding claim 5, since there is no physical direct attachment of the wires to the fixation frame, they are considered mechanically isolated from each other.
Regarding claim 7, the bioactive agent as claimed is a therapeutic agent of Rob; see paragraph 52.
Regarding claims 9-10, the Applicant is directed to see the figures of Rob, particularly Figure 5 for claim 10.
Claim(s) 14-18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MS and Rob as applied to claims 1-5, 7, 9, and 10 above, and further in view of Finch et al (US 2011/0071623; hereafter Finch).  MS discloses the use of radiopaque portions (see paragraph 441, 455, and 466) as does Rob (see paragraph 55) but not in the recesses as claimed.  Finch teaches that it was known to the same art of endeavor to place radiopaque materials into recesses; see Figures 3 and 7 and paragraphs 182 and 187).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to insert radiopaque material into the recess of MS as modified by Rob in order to improve visualization of the device during implantation; see paragraph 182 of Finch.
Regarding claim 23, the Applicant is directed to see the Figure 5 of Rob.
Claim(s) 1-5, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss et al (WO 2014/144937 A2; hereafter referred to as MS) in view of McMorrow et al (US 2008/0241218; hereafter referred to as McM).  Mapping from claim 1, MS meets the claim language where:
The “prosthetic heart valve device” as claimed is the prosthetic heart valve device (2100) of MS; see Figure 86B and paragraph 428;
 The “anchoring member” as claimed is the anchoring member (110) of MS;
 The “annular fixation frame” as claimed is the frame (2109);
 The “upstream portion” as claimed is described at least in paragraphs 423 and 425;
The  “downstream portion” as claimed is described as least in paragraph 423; 
The “tubular valve support having a first portion coupled to the downstream portion of the fixation frame and a second portion spaced radially inward from the upstream portion of the fixation frame” as claimed is portion (1400) and brim (2120); 
The “valve assembly coupled to the valve support and having at least one leaflet movable from a closed position in which blood flow is blocked through the valve support and an open position in which blood flow is allowed through the valve support in a downstream direction” as claimed are the leaflets (130);  
The “extension member coupled to the fixation frame and extending radially outward therefrom” as claimed is the extension member (2110) (see paragraph 428), and
The “plurality of wires” as claimed are the wires (2132).

However, MS fails to disclose “at least a portion of the wires include an inner core surrounded by an outer material, and wherein (a) the inner core is a first material, (b) the outer material is a second material different than the first material and has a thickness, (c) the wires include a plurality of recesses extending through at least a portion of the thickness of the outer material, and (d) a therapeutic agent in the recesses for delivery to the anatomy when the prosthetic heart valve device is positioned at a native annulus” as claimed.  McM, from the same art of endeavor, teaches that it was known to the art to provide wires with inner cores surrounded by outer material where the inner core is the strut (60) where the materials for the strut are listed in paragraph 71 (also see Figures 1-9 and paragraphs 44-52, and 66 of McM) where the outer material is the first coating material (70), where the recesses as claimed are the reservoirs (76) of McM, and the therapeutic agent as claimed is the therapeutic agent (90) of McM.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary person of the art to provide MS with elements (a) to (d) as taught by McM “that allow greater control over placement of the therapeutic agent on the surface of the medical device” as taught by McM in paragraph 9.
Regarding claim 7, the Applicant is directed to see paragraphs 77-101 of McM.
Regarding claims 11-13, the intermediate material as claimed is the material between the bottom of the reservoir (76) and the strut (60); see Figures 4-7 of McM.
Claim(s) 14-18, 20, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over MS and McM as applied to claims 1-5, 7, 9, and 11-13 above, and further in view of Finch et al (US 2011/0071623; hereafter Finch).  MS discloses the use of radiopaque portions (see paragraph 441, 455, and 466) as does McM (see paragraph 16) but not in the recesses as claimed.  Finch teaches that it was known to the same art of endeavor to place radiopaque materials into recesses; see Figures 3 and 7 and paragraphs 182 and 187).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to insert radiopaque material into the recess of MS as modified by McM in order to improve visualization of the device during implantation; see paragraph 182 of Finch.
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ragheb et al (US 6,774,278) is cited because it teaches the concept of multiple coating layers with reservoirs from the same art of endeavor; see the abstract and figures.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774